Exhibit 10.21

AMENDMENT TO LOAN DOCUMENTS

THIS AMENDMENT TO LOAN DOCUMENTS (this “Amendment” or the “March 2010
Amendment”) is entered into as of March 15, 2010 (the “March 2010 Amendment
Date”) by and between, on the one hand, SILICON VALLEY BANK, a California
corporation (“Bank”), and, on the other hand, ZTI Merger Subsidiary III, Inc., a
Delaware corporation formerly known as Zhone Technologies, Inc. (“ZMS-III”, and
also a “Borrower”), and Zhone Technologies, Inc., a Delaware corporation
formerly known as Tellium, Inc. (“Zhone”, and also a “Borrower”) (individually
and collectively, and jointly and severally, “Borrower”). Borrower’s chief
executive office is located at 7001 Oakport Street, Oakland, CA 94621.

RECITALS

A. Bank and Borrower are parties to that certain Second Amended and Restated
Loan and Security Agreement with an Effective Date of March 16, 2009 (as
amended, modified, supplemented or restated, the “Non-Exim Loan Agreement”) in
effect between Bank and Borrower, and that certain Loan and Security Agreement
(EXIM FACILITY) with an Effective Date of March 16, 2009 (as amended, modified,
supplemented or restated, the “Exim Loan Agreement”) in effect between Bank and
Borrower. As used herein, the term “Loan Agreement” means, individually and
collectively, the Non-Exim Loan Agreement and the Exim Loan Agreement. Each of
the terms “March 2010 Amendment” and “March 2010 Amendment Date”, as
respectively defined above, hereby is incorporated into the Loan Agreement.

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to: (i) modify the
Revolving Line Maturity Date under each Loan Agreement, as set forth in
Section 2.1 below; (ii) increase the Maximum Combined Amount with respect to the
Loan Agreement, as set forth in Section 2.2 below; (iii) in light of the
modification referenced in the preceding clause (ii), decrease the Maximum
Revolver Amount under the Non-Exim Loan Agreement and increase the Maximum
Revolver Amount under the Exim Loan Agreement, as set forth in Section 2.3
below; (iv) increase the Combined LC Sublimit with respect to the Loan
Agreement, as set forth in Section 2.4 below; (v) in light of the modification
referenced in the preceding clause (iv), decrease the Letter of Credit Sublimit
under the Non-Exim Loan Agreement and increase the Letter of Credit Sublimit
under the Exim Loan Agreement, as set forth in Section 2.5 below; (vi) modify
the Borrowing Base under the Exim Loan Agreement and add a related definition of
Permitted Hedged Foreign Currency to the Exim Loan Agreement, as set forth in
Section 2.6 below; (vii) modify the EBITDA financial covenant under the Loan
Agreement, as set forth in Section 2.7 below; (viii) add certain provisions to
Section 7.7 of the Loan Agreement with respect to the Campus Real Estate Loan
(as defined therein), as set forth in Section 2.8 below; (ix) consent to the
proposed termination of existence of Xybridge Technologies, Inc. in accordance
with the modifications set forth in Section 2.9 below; and (x) acknowledge that
the customary Letter of Credit fees referenced in Section 2.4(b) of each Loan
Agreement include, without limitation, a 1.75% per annum Letter of Credit
issuance/renewal fee, as set forth in Section 2.10 below; all as more fully set
forth herein.

 

1



--------------------------------------------------------------------------------

D. Bank has agreed to so amend the Loan Agreement, but only to the extent, in
accordance with the terms, subject to the conditions and in reliance upon the
representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Documents.

2.1 Modification of Revolving Line Maturity Date.

(a) The definition of “Revolving Line Maturity Date” set forth in Section 13.1
of the Non-Exim Loan Agreement, which definition currently reads as follows
(italics added):

“Revolving Line Maturity Date” is 364 days following the Effective Date.

hereby is amended and restated in its entirety to read as follows:

“Revolving Line Maturity Date” is the earlier of March 15, 2011.

(b) The definition of “Revolving Line Maturity Date” set forth in Section 13.1
of the Exim Loan Agreement, which definition currently reads as follows (italics
added):

“Revolving Line Maturity Date” is 364 days following the Effective Date.

hereby is amended and restated in its entirety to read as follows:

“Revolving Line Maturity Date” is the earlier of March 15, 2011.

 

2



--------------------------------------------------------------------------------

2.2 Modification of Maximum Combined Amount.

(a) The definition of “Maximum Combined Amount” set forth in Section 13.1 of the
Non-Exim Loan Agreement, which definition currently reads as follows (italics
added):

“Maximum Combined Amount” is $20,000,000.

hereby is amended and restated in its entirety to read as follows:

“Maximum Combined Amount” is $25,000,000.

(b) The definition of “Maximum Combined Amount” set forth in Section 13.1 of the
Exim Loan Agreement, which definition currently reads as follows (italics
added):

“Maximum Combined Amount” is $20,000,000.

hereby is amended and restated in its entirety to read as follows:

“Maximum Combined Amount” is $25,000,000.

2.3 Modification (Decrease) of Maximum Revolver Amount under the Non-Exim Loan
Agreement; Modification (Increase) of Maximum Revolver Amount under the Exim
Loan Agreement.

(a) The definition of “Maximum Revolver Amount” set forth in Section 13.1 of the
Non-Exim Loan Agreement, which definition currently reads as follows (italics
added):

“Maximum Revolver Amount” is $10,000,000.

hereby is amended and restated in its entirety to read as follows:

“Maximum Revolver Amount” is $5,000,000.

(b) The definition of “Maximum Revolver Amount” set forth in Section 13.1 of the
Exim Loan Agreement, which definition currently reads as follows (italics
added):

“Maximum Revolver Amount” is $10,000,000.

 

3



--------------------------------------------------------------------------------

hereby is amended and restated in its entirety to read as follows:

“Maximum Revolver Amount” is $20,000,000.

2.4 Modification (Increase) of Combined LC Sublimit.

(a) Section 2.1.5(a) of the Non-Exim Loan Agreement, which currently reads as
follows (italics added):

(a) Anything herein to the contrary notwithstanding, the sum of (i) the
aggregate face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) under this Agreement, plus any Letter of Credit
Reserve under this Agreement, plus (ii) the aggregate face amount of outstanding
“Letters of Credit” (including drawn but unreimbursed “Letters of Credit”) under
the Exim Loan Agreement, plus any “Letter of Credit Reserve” under the Exim Loan
Agreement, shall not exceed $7,000,000 (the “Combined LC Sublimit”).

hereby is amended and restated in its entirety to read as follows:

(a) Anything herein to the contrary notwithstanding, the sum of (i) the
aggregate face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) under this Agreement, plus any Letter of Credit
Reserve under this Agreement, plus (ii) the aggregate face amount of outstanding
“Letters of Credit” (including drawn but unreimbursed “Letters of Credit”) under
the Exim Loan Agreement, plus any “Letter of Credit Reserve” under the Exim Loan
Agreement, shall not exceed $25,000,000 (the “Combined LC Sublimit”).

(b) Section 2.1.5(a) of the Exim Loan Agreement, which currently reads as
follows (italics added):

(a) Anything herein to the contrary notwithstanding, the sum of (i) the
aggregate face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) under this Agreement, plus any Letter of Credit
Reserve under this Agreement, plus (ii) the aggregate face amount of outstanding
“Letters of Credit” (including drawn but unreimbursed “Letters of Credit”) under
the Exim Loan Agreement, plus any “Letter of Credit Reserve” under the Exim Loan
Agreement, shall not exceed $7,000,000 (the “Combined LC Sublimit”).

 

4



--------------------------------------------------------------------------------

hereby is amended and restated in its entirety to read as follows:

(a) Anything herein to the contrary notwithstanding, the sum of (i) the
aggregate face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit) under this Agreement, plus any Letter of Credit
Reserve under this Agreement, plus (ii) the aggregate face amount of outstanding
“Letters of Credit” (including drawn but unreimbursed “Letters of Credit”) under
the Exim Loan Agreement, plus any “Letter of Credit Reserve” under the Exim Loan
Agreement, shall not exceed $25,000,000 (the “Combined LC Sublimit”).

2.5 Modification (Decrease) of Letters of Credit Sublimit under the Non-Exim
Loan Agreement; Modification (Increase) of Letters of Credit Sublimit under the
Exim Loan Agreement.

(a) The portion of Section 2.1.2(a) of the Non-Exim Loan Agreement that
currently reads as follows (italics added):

The aggregate face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), plus any Letter of Credit Reserves, under this
Agreement may not exceed $7,000,000, subject to the Combined LC Sublimit set
forth in Section 2.1.5(a).

hereby is amended and restated in its entirety to read as follows:

The aggregate face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), plus any Letter of Credit Reserves, under this
Agreement may not exceed $5,000,000, subject to the Combined LC Sublimit set
forth in Section 2.1.5(a).

(b) Section 2.1.5(a) of the Exim Loan Agreement, which currently reads as
follows (italics added):

The aggregate face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), plus any Letter of Credit Reserves, under this
Agreement may not exceed $7,000,000, subject to the Combined LC Sublimit set
forth in Section 2.1.5(a).

hereby is amended and restated in its entirety to read as follows:

The aggregate face amount of outstanding Letters of Credit (including drawn but
unreimbursed Letters of Credit), plus any Letter of Credit Reserves, under this
Agreement may not exceed $20,000,000, subject to the Combined LC Sublimit set
forth in Section 2.1.5(a).

 

5



--------------------------------------------------------------------------------

2.6 Modification of Definition of “Borrowing Base” under the Exim Loan
Agreement; Related Addition of Definition of “Permitted Hedged Foreign Currency”
under the Exim Loan Agreement.

(a) The definition of “Borrowing Base” set forth in Section 13.1 of the Exim
Loan Agreement, which definition currently reads as follows (italics added):

“Borrowing Base” is, as of any date of determination, 90% (the “Eligible
Accounts Advance Rate” and also an “Advance Rate”) of the net amount of
Borrower’s Eligible Accounts (as determined by Bank from Borrower’s most recent
Transaction Report). The foregoing notwithstanding, Bank may decrease any one or
more Advance Rates in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.

hereby is amended and restated in its entirety to read as follows:

“Borrowing Base” is, as of any date of determination, the sum of (i) 90% (the
“Eligible Accounts Standard Advance Rate” and also an “Advance Rate”) of the net
amount of Borrower’s Eligible Accounts (as determined by Bank from Borrower’s
most recent Transaction Report) that are both invoiced and paid in Dollars or
Permitted Hedged Foreign Currencies; and (ii) 70% (the “Eligible Accounts
Non-Standard Advance Rate” and also an “Advance Rate”) of the net amount of
Borrower’s Eligible Accounts (as determined by Bank from Borrower’s most recent
Transaction Report) that are not both invoiced and paid in Dollars or Permitted
Hedged Foreign Currencies. The foregoing notwithstanding, Bank may decrease any
one or more Advance Rates in its good faith business judgment based on events,
conditions, contingencies, or risks which, as determined by Bank, may adversely
affect Collateral.

(b) The following definition of “Permitted Hedged Foreign Currency” hereby is
added (in proper alphabetical order) to Section 13.1 of the Exim Loan Agreement:

“Permitted Hedged Foreign Currency” is, as of any date of determination, any
Foreign Currency that is hedged vis-à-vis the Dollar pursuant to currency
hedging transactions of Borrower then currently in effect and satisfactory to
both Bank and Exim Bank in their respective good faith business judgment.
Borrower shall provide, promptly upon written request of Bank or Exim Bank,
evidence in reasonable detail of the currency hedging transactions of Borrower
then currently in effect in respect of any Foreign Currency that Borrower
desires to be treated as a Permitted Hedged Foreign Currency hereunder.

 

6



--------------------------------------------------------------------------------

2.7 Modification of EBITDA Financial Covenant.

(a) Section 6.9(b) of the Non-Exim Loan Agreement that currently reads as
follows (italics added):

(b) Required EBITDA for any 2 Consecutive Fiscal Quarters. For each EBITDA Test
Period (as defined below), Borrower shall achieve EBITDA of not less than the
required amount set forth below [note: amounts shown below within pointed
brackets ( < $ > ) are negative amounts]:

 

EBITDA Test Period
ending on:

   Minimum
EBITDA Amount

March 31, 2009

   <$ 9,000,000.00>

June 30, 2009

   <$ 6,400,000.00>

September 30, 2009

   <$ 1,400,000.00>

December 31, 2009

   $ 1,400,000.00

March 31, 2010

   $ 2,000,000.00

As used herein, the term “EBITDA Test Period” means the 2 consecutive fiscal
quarter period then or most recently ended.

hereby is amended and restated in its entirety to read as follows:

(b) Required EBITDA for any Fiscal Quarter. For each fiscal quarter of Borrower
ending on or after March 31, 2010, Borrower shall achieve EBITDA of not less
than the required amount set forth below [note: amounts shown below within
pointed brackets ( < $ > ) are negative amounts]:

 

Fiscal quarter ending on:

   Minimum
EBITDA Amount

March 31, 2010

   <$ 2,500,000.00>

June 30, 2010

   <$ 2,000,000.00>

September 30, 2010

   <$ 500,000.00>

December 31, 2010

   $ 1.00

 

7



--------------------------------------------------------------------------------

(b) Section 6.9(b) of the Exim Loan Agreement that currently reads as follows
(italics added):

(b) Required EBITDA for any 2 Consecutive Fiscal Quarters. For each EBITDA Test
Period (as defined below), Borrower shall achieve EBITDA of not less than the
required amount set forth below [note: amounts shown below within pointed
brackets ( < $ > ) are negative amounts]:

 

EBITDA Test Period
ending on:

   Minimum
EBITDA Amount

March 31, 2009

   <$ 9,000,000.00>

June 30, 2009

   <$ 6,400,000.00>

September 30, 2009

   <$ 1,400,000.00>

December 31, 2009

   $ 1,400,000.00

March 31, 2010

   $ 2,000,000.00

As used herein, the term “EBITDA Test Period” means the 2 consecutive fiscal
quarter period then or most recently ended.

 

8



--------------------------------------------------------------------------------

hereby is amended and restated in its entirety to read as follows:

(b) Required EBITDA for any Fiscal Quarter. For each fiscal quarter of Borrower
ending on or after March 31, 2010, Borrower shall achieve EBITDA of not less
than the required amount set forth below [note: amounts shown below within
pointed brackets ( < $ > ) are negative amounts]:

 

Fiscal quarter ending on:

   Minimum
EBITDA Amount

March 31, 2010

   <$ 2,500,000.00>

June 30, 2010

   <$ 2,000,000.00>

September 30, 2010

   <$ 500,000.00>

December 31, 2010

   $ 1.00

2.8 Modification of Section 7.7 of the Non-Exim Loan Agreement with respect to
the Campus Real Estate Loan; Modification of Section 7.7 of the Exim Loan
Agreement with respect to the Campus Real Estate Loan.

(a) The portion of Section 7.7 of the Non-Exim Loan Agreement that currently
reads as follows (italics added):

With respect to the real estate loan of Campus secured by the real property used
by Borrower, Borrower may make Investments in Campus solely for the purpose of
funding, when due, regularly scheduled principal and interest payments in
respect of such real estate loan, provided that (i) no Event of Default has
occurred and is continuing or would result therefrom, and (ii) after giving pro
forma effect to such Investment, Borrower would be in compliance with the
financial covenant(s) in Section 6.9.

hereby is amended and restated in its entirety to read as follows:

With respect to the real estate loan of Campus secured by the real property used
by Borrower (the “Campus Real Estate Loan”), Borrower may make Investments in
Campus solely for the purpose of funding, when due, regularly scheduled
principal and interest payments in respect of the Campus Real Estate Loan,
provided that (i) no Event of Default has occurred and is continuing or would
result therefrom, and (ii) after giving pro forma effect to such Investment,
Borrower would be in compliance with the financial covenant(s) in Section 6.9.
Borrower hereby represents and warrants that the current maturity date of the
Campus Real Estate Loan is April 1, 2011, and Borrower hereby covenants and
agrees that, no

 

9



--------------------------------------------------------------------------------

later than January 5, 2011, Borrower shall restructure the Campus Real Estate
Loan on terms and conditions (including with respect to an extended maturity
date) satisfactory to Bank in Bank’s good faith business judgment and shall
deliver to Bank evidence (satisfactory to Bank in Bank’s good faith business
judgment) that the Campus Real Estate Loan as so restructured is and shall be in
full force and effect.

(b) The portion of Section 7.7 of the Exim Loan Agreement that currently reads
as follows (italics added):

With respect to the real estate loan of Campus secured by the real property used
by Borrower, Borrower may make Investments in Campus solely for the purpose of
funding, when due, regularly scheduled principal and interest payments in
respect of such real estate loan, provided that (i) no Event of Default has
occurred and is continuing or would result therefrom, and (ii) after giving pro
forma effect to such Investment, Borrower would be in compliance with the
financial covenant(s) in Section 6.9.

hereby is amended and restated in its entirety to read as follows:

With respect to the real estate loan of Campus secured by the real property used
by Borrower (the “Campus Real Estate Loan”), Borrower may make Investments in
Campus solely for the purpose of funding, when due, regularly scheduled
principal and interest payments in respect of the Campus Real Estate Loan,
provided that (i) no Event of Default has occurred and is continuing or would
result therefrom, and (ii) after giving pro forma effect to such Investment,
Borrower would be in compliance with the financial covenant(s) in Section 6.9.
Borrower hereby represents and warrants that the current maturity date of the
Campus Real Estate Loan is April 1, 2011, and Borrower hereby covenants and
agrees that, no later than January 5, 2011, Borrower shall restructure the
Campus Real Estate Loan on terms and conditions (including with respect to an
extended maturity date) satisfactory to Bank in Bank’s good faith business
judgment and shall deliver to Bank evidence (satisfactory to Bank in Bank’s good
faith business judgment) that the Campus Real Estate Loan as so restructured is
and shall be in full force and effect.

2.9 Provisions regarding Termination of Existence of Xybridge.

(a) Borrower hereby covenants and agrees that Xybridge Technologies, Inc., a
Texas corporation (“Xybridge”), at all times during the period commencing on the
March 2010 Amendment Date and ending (if ever) on the date that Xybridge’s legal
existence has terminated in accordance with applicable law: (i) has, and shall
have, no material assets; (ii) does not, and shall not, conduct any business
activity;

 

10



--------------------------------------------------------------------------------

and (iii) does not receive, and shall not receive, any funds or other assets
from any Borrower or Guarantor or affiliate of any Borrower or Guarantor (other
than in the form of expenditure by such parties of funds solely for the purpose
of administratively winding up and dissolving Xybridge). Borrower hereby further
represents and warrants that Borrower intends to cause the winding up,
dissolution, and termination of existence of Xybridge in accordance with
applicable law no later than December 31, 2010, and Borrower hereby covenants
and agrees to deliver to Bank evidence (satisfactory to Bank in its good faith
business judgment) of such termination of existence of Xybridge, promptly and in
any event within 10 Business Days following the effective date of such
termination.

(b) Bank and Borrower hereby agree (and Guarantor hereby acknowledges and
agrees) that, anything in the Loan Documents to the contrary notwithstanding,
but subject to Section 2.9(a) above: (i) Borrower shall be permitted to cause
the winding up, dissolution, and termination of existence of Xybridge in
accordance with applicable law (evidence of which termination shall be provided
to Bank in accordance with Section 2.9(a) above); (ii) Xybridge may continue to
have a “forfeited existence” entity status with the Texas Secretary of State and
not be in good standing with the Texas Comptroller of Public Accounts, in each
case until such termination of existence of Xybridge; (iii) Xybridge is no
longer a Material Guarantor or a Material Domestic Subsidiary; (iv) Xybridge is
and remains a Guarantor until the date that Xybridge’s legal existence has
terminated in accordance with applicable law; (v) the termination of Xybridge’s
legal existence in accordance with applicable law shall not constitute an Event
of Default under Section 8.10 of each of the Non-Exim Loan Agreement and the
Exim Loan Agreement; (vi) the Loan Documents are hereby deemed modified to
reflect, as applicable, this Section 2.9; and (vii) each Guarantor hereby
reaffirms its respective obligations under the Guaranty and other applicable
Loan Documents.

2.10 Modification of Section 2.4(b) of each Loan Agreement.

(a) Section 2.4(b) of the Non-Exim Loan Agreement, which currently reads as
follows (italics added):

(b) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, upon the issuance, each anniversary of the
issuance, and the renewal, of any such Letter of Credit by Bank.

hereby is amended and restated in its entirety to read as follows:

(b) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, including, without limitation, a Letter of Credit
Fee of 1.75% per annum of the face amount of each Letter of Credit issued, upon
the issuance, each anniversary of the issuance, and the renewal, of any such
Letter of Credit by Bank.

 

11



--------------------------------------------------------------------------------

(b) Section 2.4(b) of the Exim Loan Agreement, which currently reads as follows
(italics added):

(b) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, upon the issuance, each anniversary of the
issuance, and the renewal, of any such Letter of Credit by Bank.

hereby is amended and restated in its entirety to read as follows:

(b) Letter of Credit Fee. Bank’s customary fees and expenses for the issuance or
renewal of Letters of Credit, including, without limitation, a Letter of Credit
Fee of 1.75% per annum of the face amount of each Letter of Credit issued, upon
the issuance, each anniversary of the issuance, and the renewal, of any such
Letter of Credit by Bank.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document, as amended.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents (as amended by this Amendment, as
applicable) are hereby ratified and confirmed and shall remain in full force and
effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment, (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Documents, as amended by this
Amendment;

 

12



--------------------------------------------------------------------------------

4.3 The certificate of incorporation of Borrower delivered to Bank on the
Effective Date remain true, accurate and complete and have not been otherwise
amended, supplemented or restated and are and continue to be in full force and
effect;

4.4 The execution, delivery and performance by Borrower of this Amendment have
been duly authorized, and do not (i) conflict with any of Borrower’s
organizational documents, (ii) contravene, conflict with, constitute a default
under or violate any material Requirement of Law, (iii) contravene, conflict or
violate, in any material respect, any applicable order, writ, judgment,
injunction, decree, determination or award of any Governmental Authority by
which Borrower or any its Subsidiaries or any of their property or assets (other
than immaterial property and immaterial assets) may be bound or affected,
(iv) require any action by, filing, registration, or qualification with, or
Governmental Approval from, any Governmental Authority (except such Governmental
Approvals which have already been obtained and are in full force and effect), or
(v) constitute an event of default under any material agreement by which
Borrower is bound; and

4.5 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Release by Borrower and Guarantor. Each of Borrower and Guarantor
(individually and collectively, “Obligor”) hereby agree as follows:

5.1 FOR GOOD AND VALUABLE CONSIDERATION, Obligor hereby forever relieves,
releases, and discharges Bank and its present or former employees, officers,
directors, agents, representatives, attorneys, and each of them, from any and
all claims, debts, liabilities, demands, obligations, promises, acts,
agreements, costs and expenses, actions and causes of action, of every type,
kind, nature, description or character whatsoever, whether known or unknown,
suspected or unsuspected, absolute or contingent, arising out of or in any
manner whatsoever connected with or related to facts, circumstances, issues,
controversies or claims existing or arising from the beginning of time through
and including the date of execution of this Amendment (collectively “Released
Claims”). Without limiting the foregoing, the Released Claims shall include any
and all liabilities or claims arising out of or in any manner whatsoever
connected with or related to the Loan Documents, the Recitals hereto, any
instruments, agreements or documents executed in connection with any of the
foregoing or the origination, negotiation, administration, servicing and/or
enforcement of any of the foregoing.

5.2 In furtherance of this release, Obligor expressly acknowledges and waives
any and all rights under Section 1542 of the California Civil Code, which
provides as follows:

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
EXPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH THE
DEBTOR.” (Emphasis added.)

 

13



--------------------------------------------------------------------------------

5.3 By entering into this release, Obligor recognizes that no facts or
representations are ever absolutely certain and it may hereafter discover facts
in addition to or different from those which it presently knows or believes to
be true, but that it is the intention of Obligor hereby to fully, finally and
forever settle and release all matters, disputes and differences, known or
unknown, suspected or unsuspected; accordingly, if Obligor should subsequently
discover that any fact that it relied upon in entering into this release was
untrue, or that any understanding of the facts was incorrect, Obligor shall not
be entitled to set aside this release by reason thereof, regardless of any claim
of mistake of fact or law or any other circumstances whatsoever. Obligor
acknowledges that it is not relying upon and has not relied upon any
representation or statement made by Bank with respect to the facts underlying
this release or with regard to any of such party’s rights or asserted rights.

5.4 This release may be pleaded as a full and complete defense and/or as a
cross-complaint or counterclaim against any action, suit, or other proceeding
that may be instituted, prosecuted or attempted in breach of this release.
Obligor acknowledges that the release contained herein constitutes a material
inducement to Bank to enter into this Amendment, and that Bank would not have
done so but for Bank’s expectation that such release is valid and enforceable in
all events.

5.5 Obligor hereby represents and warrants to Bank, and Bank is relying thereon,
as follows:

(a) Except as expressly stated in this Amendment, neither Bank nor any agent,
employee or representative of Bank has made any statement or representation to
Obligor regarding any fact relied upon by Obligor in entering into this
Amendment.

(b) Obligor has made such investigation of the facts pertaining to this
Amendment and all of the matters appertaining thereto, as it deems necessary.

(c) The terms of this Amendment are contractual and not a mere recital.

(d) This Amendment has been carefully read by Obligor, the contents hereof are
known and understood by Obligor, and this Amendment is signed freely, and
without duress, by Obligor.

 

14



--------------------------------------------------------------------------------

(e) Obligor represents and warrants that it is the sole and lawful owner of all
right, title and interest in and to every claim and every other matter which it
releases herein, and that it has not heretofore assigned or transferred, or
purported to assign or transfer, to any person, firm or entity any claims or
other matters herein released. Obligor shall indemnify Bank, defend and hold it
harmless from and against all claims based upon or arising in connection with
prior assignments or purported assignments or transfers of any claims or matters
released herein.

6. Fee. In consideration for Bank entering into this Amendment, Borrower shall
pay Bank a fee in the mutually agreed amount of $200,000.00, which fee shall be
earned in full and payable concurrently with the execution and delivery of this
Amendment. Such fee shall be non-refundable and in addition to all interest and
other fees payable to Bank under the Loan Documents. Bank is authorized to
charge such fee to Borrower’s loan account.

7. Bank Expenses. Borrower shall pay to Bank, when due, all Bank Expenses
(including reasonable attorneys’ fees and expenses), when due, incurred in
connection with or pursuant to this Amendment.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9. Effectiveness; Conditions Precedent to Initial Credit Extension on or after
the March 2010 Amendment Date. This Amendment shall be deemed effective upon the
due execution and delivery by each party hereto to Bank of this Amendment.
Bank’s obligation to make the initial Credit Extension on or after the March
2010 Amendment Date is subject to the condition precedent that Bank shall have
received, in form and substance satisfactory to Bank, the following documents,
duly executed and in full force and effect:

(a) the updated Exim Borrower Agreement (including the Economic Impact
Certification, attached both as Annex B to the Exim Borrower Agreement and as
Annex E to the Master Guaranty Agreement comprising the Exim Guaranty); it being
acknowledged and agreed that such updated Exim Borrower Agreement, when executed
and delivered, amends and restates (and is in identical form to) the prior Exim
Borrower Agreement dated as of March 16, 2009.

10. Post-March 2010 Amendment Date Delivery Requirement. In order to induce Bank
to execute and deliver this Amendment without prior or concurrent receipt of the
following documents, Borrower and Guarantor hereby covenant and agree to deliver
to Bank, as soon as practicable but in any event no later than 60 days following
the March 2010 Amendment Date, the following documents, duly executed and in
full force and effect:

(a) the completed updated Borrowing Resolutions for Borrower, and the completed
updated certified resolutions and incumbency certificate of Guarantor, in each
case in form and substance substantially identical to such documents executed
and delivered by Borrower and Guarantor, respectively, in March 2009.

[Remainder of page intentionally left blank; signature page immediately
follows.]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK:     BORROWER: Silicon Valley Bank     ZTI MERGER SUBSIDIARY III, INC.,
a Delaware corporation By   /s/ RICK FREEMAN     By   /s/ KIRK MISAKA Name  
Rick Freeman     Name   Kirk Misaka Title   Relationship Manager     Title  
Chief Financial Officer       ZHONE TECHNOLOGIES, INC.,
a Delaware corporation       By   /s/ KIRK MISAKA       Name   Kirk Misaka      
Title   Chief Financial Officer

{Consent of Guarantors immediately follows}

Signature Page



--------------------------------------------------------------------------------

CONSENT

Each of the undersigned hereby expressly agrees to Sections 2.9 and 5 and 10 of
the foregoing Amendment and acknowledges that its consent to the rest of the
foregoing Amendment is not required, but the undersigned nevertheless does
hereby agree and consent to the entire foregoing Amendment and to the documents
and agreements referred to therein and to all future modifications and
amendments thereto, and any termination thereof, and to any and all other
present and future documents and agreements between or among the foregoing
parties. Nothing herein shall in any way limit any of the terms or provisions of
the Guaranty, the Guarantor Security Agreement, or any other Loan Documents,
executed by the undersigned, all of which are hereby ratified and affirmed.

GUARANTOR:

 

Paradyne Corporation     Paradyne Networks, Inc. By   /s/ KIRK MISAKA     By  
/s/ KIRK MISAKA Name   Kirk Misaka     Name   Kirk Misaka Title   Chief
Financial Officer     Title   Chief Financial Officer Premisys Communications,
Inc.     Xybridge Technologies, Inc. By   /s/ KIRK MISAKA     By   /s/ KIRK
MISAKA Name   Kirk Misaka     Name   Kirk Misaka Title   Chief Financial Officer
    Title   Chief Financial Officer Zhone Technologies International, Inc.      
By   /s/ KIRK MISAKA       Name   Kirk Misaka       Title   Chief Financial
Officer      